Citation Nr: 1632837	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-44 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for Crohn's disease, status post subtotal colectomy, with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to January 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In an August 2010 rating decision, the RO increased the initial evaluation for the disability to 30 percent, effective from the date of the claim.  While the Veteran has been granted a rating increase during the pendency of her appeal, this evaluation does not represent the highest possible benefit.  Thus, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2014, the Board remanded the appeal for further development.

The Board notes that the new evidence was added to the claims file after the November 2014 supplemental statement of the case (SSOC) without waiver of initial agency of original jurisdiction (AOJ) consideration of this evidence.  38 C.F.R. § 20.1304(c) (2015).  However, as the claim is being remanded, the AOJ will have an opportunity to review all newly associated records such that no prejudice results to the Veteran in the Board's consideration of such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2014, the Board remanded the appeal to afford the Veteran with a new examination because it appeared that her disability worsened after she underwent VA examination in December 2009.

In May 2014, the Veteran underwent VA examination to address the nature and severity of her Crohn's disease status, post subtotal colectomy with scar (Crohn's disease).  The Veteran reported irregular bowel movements of alternating diarrhea and constipation, occurring about 4-5 times during the day and about twice at night, with the evening bowel movements adversely impacting her sleep.  During her worst episodes, she indicated that she could have up to 10 loose stools in a 24 hour period, and about 2 months ago she disclosed that she went 2 days without a bowel movement.  Other symptoms described by the Veteran included daily abdominal cramps, belching, and bloating as well as loud peristalsis after meals.  The Veteran brought a July 2, 2013 private colonoscopy report to the examination, which reflected findings of internal and external hemorrhoids, a rectal sessile polyp, and normal sigmoid colon.  Treatment for Crohn's was noted as 2 tables of Lialda daily.  Symptoms identified by the examiner included diarrhea, alternating diarrhea and constipation, abdominal distension, nausea, and vomiting, and these symptoms were noted as occurring frequently with about 7 or more exacerbations or attacks within the last 12 months.  No weight loss or malnutrition was found.  The examiner rated the Veteran's Crohn's disease as moderate with unchanged scar, and without signs of malnutrition, anemia, general debility, or liver complications.  

The Board's review of the record reveals that numerous private medical records dating from 2009 to 2014 and a written statement from the Veteran's husband were associated with the Veteran's claims file after the May 2014 VA examination.  Additionally, after the November 2014 SSOC, the Veteran submitted two additional written statements containing allegations of her Crohn's symptomatology and a private medical opinion letter.  These records contain evidence of the Veteran's Crohn's symptoms and treatment which are relevant to her increased rating claim and which reflect findings that appear contrary to those of the May 2014 VA examiner.  See, e.g., May 2, 2014 Private Treatment Record, Dr. Shiffman (assessing the Veteran with anemia, Vitamin B12 deficiency, fatigue, and osteopenia).  Accordingly, the Board is unable to rely on the May 2014 VA examination report in adjudicating the Veteran's claim, finding that further medical opinion is needed to accurately assess the severity of the Veteran's condition.

While on remand, the AOJ should attempt to obtain any outstanding evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Give the Veteran an opportunity to submit or identify any outstanding private treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  Make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Next, return the claims file to the examiner who conducted the April 2014 VA examination for an addendum opinion to ascertain the current severity and manifestations of her service-connected Crohn's disease, status post subtotal colectomy, with scar.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file-to include pertinent treatment records, the December 2009 VA examination report, and all evidence associated with the claims file after the May 2014 VA examination-the examiner should comment on the severity of the Veteran's Crohn's disease with associated scar and report all signs and symptoms necessary for evaluating the disability under the rating criteria, specifically addressing the following:

(A) Whether the Veteran's Crohn's disease is severe in nature, with numerous attacks a year and malnutrition, with her health only fair during remissions.

(B) Whether the Veteran's Crohn's disease is pronounced in nature, resulting in marked malnutrition, anemia, and general debility, or with any serious complication such as liver abscess.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

